In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-722V
                                       Filed: July 27, 2016
                                       Not for Publication


*************************************
JOHN M. DALLAS,                               *
                                              *
         Petitioner,                          *             Attorneys’ fees and costs decision;
                                              *             respondent does not object
 v.                                           *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
         Respondent.                          *
                                              *
*************************************
Richard H. Moeller, Sioux City, IA, for petitioner.
Traci R. Patton, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On July 13, 2015, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”) alleging he developed symptoms of
neurological injury, including suspected Parsonage-Turner Syndrome as a result of an influenza
(“flu”) vaccine he received on January 20, 2014. Pet. at 1. On July 12, 2016, the undersigned
issued a decision awarding compensation to petitioner based on the parties’ stipulation.

       On July 25, 2016, petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests $18,043.00 in attorneys’ fees, $3,472.25 in attorneys’ costs, and $155.52 for

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
reimbursement of his own costs for a total of $21,670.77. On July 27, 2016, respondent filed a
response to petitioner’s application for attorneys’ fees and costs. Respondent explains that she
does not object to the overall amount sought by petitioner. Resp. at 1. Respondent further
explains that her lack of objection “should not be construed as admission, concession, or waiver
as to the hourly rates requested, the number of hours billed, or the other litigation related costs.”
Id.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of opposition, the
undersigned GRANTS petitioner’s application for attorneys’ fees and costs.

        Accordingly, the undersigned awards:

        a. $21,515.25, representing attorneys’ fees and costs. The award shall be in the form of
           a check made payable jointly to petitioner and Moore, Heffernan, Moeller, Johnson &
           Meis, L.L.P. in the amount of $21,515.25; and

        b. $155.52, representing petitioner’s costs. The award shall be in the form of a check
           made payable to petitioner for $155.52.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: July 27, 2016                                                       s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2